TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00313-CV



                                  Mark Brown, Appellant

                                              v.

            Ronny Harrison, Carol Harrison, Bobby Fletcher, Connie Fletcher,
                   Dan Kleinman, and Sara J. Kleinman, Appellees



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
       NO. B-01-1195-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Mark Brown has filed a motion to dismiss his appeal. Appellees do not

oppose the motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 29, 2003